Upon consideration of the motion of petitioners, and the time for presenting a petition for rehearing of the application for writ of certiorari herein having been extended to the end of the present term.
Mr. Thomas Allen for petitioners.
Solicitor General Reed, Assistant Attorney General Wide-man, and Messrs. James W. Morris and Joseph M. Jones for respondent.
It is ordered that the entry of judgment herein by the District Court of the United States for the District of Massachusetts be, and it hereby is, stayed until the expiration of the present term of this Court, or until further order of the Court.